This is a companion case to No. 23764, this day decided.179 Okla. 369, 65 P.2d 994. In that case this court affirmed the judgment of the trial court holding that defendants held in trust for the plaintiffs a certain interest in a producing oil and gas lease. Following that determination in that case in the trial court, the trial court required the defendants to account to the plaintiffs, and from that judgment and accounting the defendants prosecute this separate appeal to this court.
It was stipulated herein that a determination of this appeal should follow the determination by this court in cause No. 23764, wherein the existence of the trust was in controversy.
By reason of the stipulation, and on account of our determination of the other case, the judgment here appealed from is affirmed.
RILEY, BAYLESS, BUSBY, PHELPS, and CORN, JJ., concur. McNEILL, C. J., OSBORN, V. C. J., and W. V. PRYOR, Special Justice, dissent.